STEPHENS, J.
The plaintiff, a practicing physician in Mansfield, La., brought this suit to recover the sum of $150 for professional services rendered for the account of Tom Thigpen, the defendant.
The defendant answered admitting an indebtedness to the plaintiff of $65.50 of the sum sued for, and averring that that amount had been tendered the plaintiff and refused by him since the institution of the suit.
A trial of the case resulted in a judgment in favor of plaintiff as prayed for, and the defendant appealed.
As the amount in dispute is clearly less than $100, this court is without jurisdiction, and the appeal is- therefore dismissed ex proprio motu.